Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Lee on 7/8/22.

The application has been amended as follows:

1.	(Currently Amended) A stretchable display device, comprising:
a stretchable display panel;
a flexible printed circuit board connected to the stretchable display panel, the flexible printed circuit board including a non-deformation region and a deformation region outside the non-deformation region; and
a connecting circuit electrically connecting the stretchable display panel and the flexible printed circuit board,
wherein the flexible printed circuit board includes:
a stretchable base substrate;
a circuit component on the stretchable base substrate, the circuit component disposed in the non-deformation region; 
a compensating layer on the stretchable base substrate and disposed in the non-deformation region; 
a stiffener in the compensating layer, wherein the stiffener has a modulus greater than a modulus of the stretchable base substrate; and 
a conductive pattern layer disposed between the circuit component and the stretchable base substrate, 
wherein the circuit component includes a first circuit component disposed on a first surface of the stretchable base substrate and a second circuit component disposed on a second surface of the stretchable base substrate opposite to the first surface, 
wherein the circuit component includes: 
a first conductive pattern layer disposed between the first circuit component and the first surface of the stretchable base substrate; and 
a second conductive pattern layer disposed between the second circuit component and the second surface of the stretchable base substrate, and 
wherein the stiffener is disposed in at least one of a gap between the first conductive pattern layer and the first surface of the stretchable base substrate and a gap between the second conductive pattern layer and the second surface of the stretchable base substrate.
2.	(Canceled) 
3.	(Currently Amended) The stretchable display device of claim 1, wherein the stiffener includes a plurality of sub-stiffeners spaced apart from each other.
4.	(Currently Amended) The stretchable display device of claim 1, wherein the stiffener includes a plurality of openings each having one of a hole shape at least partially or completely penetrating the stiffener and a groove shape at a portion where the stiffener was removed.
5.	(Original) The stretchable display device of claim 4, wherein an area of each of the plurality of openings gradually decreases as each of the plurality of openings is disposed farther from the deformation region.
6.	(Original) The stretchable display device of claim 4, wherein a density of each of the plurality of openings gradually decreases as each of the plurality of openings is disposed farther from the deformation region.
7.	(Currently Amended) The stretchable display device of claim 1, wherein the stretchable base substrate has a first surface where the circuit component is disposed and a second surface opposite to the first surface.
8.	(Currently Amended) The stretchable display device of claim 1, further comprising a conductive pattern layer disposed between the circuit component and the stretchable base substrate, wherein the stiffener is disposed between the conductive pattern layer and the stretchable base substrate.
9.	(Original) The stretchable display device of claim 8, further comprising a filling layer disposed between adjacent stiffeners, wherein the filling layer includes a same material as the stretchable base substrate.
10.	(Currently Amended) The stretchable display device of claim 1, wherein the stretchable base substrate includes a first base substrate having first and second surfaces opposite to each other and a second base substrate having first and second surfaces opposite to each other,
wherein the circuit component includes a first circuit component disposed on the first surface of the first base substrate and a second circuit component disposed on the first surface of the second base substrate, and
the stiffener is disposed between the second surface of the first base substrate and the second surface of the second base substrate.
11.	(Canceled)
12.	(Currently Amended) The stretchable display device of claim 1, wherein the compensating layer includes a cover layer disposed over the stretchable base substrate and covering the circuit component.
13.	(Original) The stretchable display device of claim 12, wherein the cover layer includes a same material as the stretchable base substrate.
14.	(Original) The stretchable display device of claim 12, wherein the cover layer has a same modulus or substantially the same modulus as the stretchable base substrate.
15.	(Original) The stretchable display device of claim 1, wherein the flexible printed circuit board includes a main pad disposed over the stretchable base substrate and electrically connected to the connecting circuit, and wherein the main pad is disposed in the non-deformation region.
16.	(Currently Amended) A stretchable display device, comprising:
a stretchable display panel;
a flexible printed circuit board connected to the stretchable display panel, the flexible printed circuit board including a non-deformation region and a deformation region adjacent to the non-deformation region; and
a connecting circuit connecting the stretchable display panel and the flexible printed circuit board,
wherein the flexible printed circuit board includes:
a stretchable base substrate;
a plurality of through holes dispersively disposed in the stretchable base substrate;
a filling layer in the plurality of through holes; [[and]]
a circuit component over the stretchable base substrate and disposed in the non-deformation region; 
a stiffener in the compensating layer, wherein the stiffener has a modulus greater than a modulus of the stretchable base substrate; and 
a conductive pattern layer disposed between the circuit component and the stretchable base substrate, 
wherein the circuit component includes a first circuit component disposed on a first surface of the stretchable base substrate and a second circuit component disposed on a second surface of the stretchable base substrate opposite to the first surface, 
wherein the circuit component includes: 
a first conductive pattern layer disposed between the first circuit component and the first surface of the stretchable base substrate; and 
a second conductive pattern layer disposed between the second circuit component and the second surface of the stretchable base substrate, and 
wherein the stiffener is disposed in at least one of a gap between the first conductive pattern layer and the first surface of the stretchable base substrate and a gap between the second conductive pattern layer and the second surface of the stretchable base substrate.
17.	(Original) The stretchable display device of claim 16, wherein the filling layer has a modulus greater than a modulus of the stretchable base substrate.
18.	(Original) The stretchable display device of claim 17, wherein a penetration direction of the plurality of through holes cross a stretching direction of the flexible printed circuit board.
19.	(Original) The stretchable display device of claim 17, wherein a direction of the plurality of through holes is perpendicular to a direction in which the stretchable base substrate is stretched.
20.	(Original) The stretchable display device of claim 17, wherein a length direction of the through holes is transverse to a stretched direction of the stretchable base substrate.


Allowable Subject Matter
Claims 1, 3-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a compensating layer on the stretchable base substrate and disposed in the non- deformation region; and a stiffener in the compensating layer, wherein the stiffener has a modulus greater than a modulus of the stretchable base substrate; and a conductive pattern layer disposed between the circuit component and the stretchable base substrate, wherein the circuit component includes a first circuit component disposed on a first surface of the stretchable base substrate and a second circuit component disposed on a second surface of the stretchable base substrate opposite to the first surface, wherein the circuit component includes: a first conductive pattern layer disposed between the first circuit component and the first surface of the stretchable base substrate; and a second conductive pattern layer disposed between the second circuit component and the second surface of the stretchable base substrate, and wherein the stiffener is disposed in at least one of a gap between the first conductive pattern layer and the first surface of the stretchable base substrate and a gap between the second conductive pattern layer and the second surface of the stretchable base substrate, as set forth in the combination of the independent claims.
With respect to claim 16, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a compensating layer on the stretchable base substrate and disposed in the non- deformation region; and a stiffener in the compensating layer, wherein the stiffener has a modulus greater than a modulus of the stretchable base substrate; and a conductive pattern layer disposed between the circuit component and the stretchable base substrate, wherein the circuit component includes a first circuit component disposed on a first surface of the stretchable base substrate and a second circuit component disposed on a second surface of the stretchable base substrate opposite to the first surface, wherein the circuit component includes: a first conductive pattern layer disposed between the first circuit component and the first surface of the stretchable base substrate; and a second conductive pattern layer disposed between the second circuit component and the second surface of the stretchable base substrate, and wherein the stiffener is disposed in at least one of a gap between the first conductive pattern layer and the first surface of the stretchable base substrate and a gap between the second conductive pattern layer and the second surface of the stretchable base substrate, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Pan (US 20190302917) in view of Ouyang (US 20190275347) and Cho (US 10331173), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841